United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0858
Issued: March 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2015 appellant filed a timely appeal of a September 8, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than six percent impairment of his left upper
extremity and three percent impairment of his right upper extremity, for which he received
schedule awards.
On appeal appellant argued that he was entitled to additional impairment as his hands
were very large.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 28, 2013 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed carpal tunnel syndrome due to his federal
employment duties. He stated that he first became aware of his condition on February 4, 2013
and first realized that it was related to his employment on February 8, 2013.
In an accompanying narrative statement, appellant related that he began a mounted route
in June 2011 with a change in the mechanics of his position. He stated that he had more delivery
time and increased movement of his arms, wrists, and hands. Appellant reported approximately
800 deliveries on his route. He described his duties of sorting flats of up to 920 pieces of
magazine-sized mail, residential letters of 50 pieces of mail, and parcels of 30 pieces of mail.
Appellant loaded his vehicle with this mail as well as an additional 2,700 letters. To deliver the
mail, he had to finger each letter with his right hand to check for forwarded mail, holds,
miss-sorted, and miss-spent mail. Appellant then placed the mail in the proper mailbox from his
vehicle using his right hand. He noted that he delivered to locked mailboxes which required him
to unlock and lock 23 boxes a day. Appellant stated that his route required work of 8 to 10 hours
a day and that he also worked an additional 1 to 2 hours to perform delivery functions on a
vacation route. He worked six days a week and averaged 56 hours a week. Appellant stated,
“These thousands of daily fine manipulations by my hands, wrists, and arms has resulted in
slowly over a period of time, numbness, tingling, swelling, and pain which has resulted in carpal
tunnel in both my left and right hands and/or wrists.”
In a report dated February 8, 2013, Dr. Conrad G. Hamilton, a surgeon, noted appellant’s
history of injury and the gradual onset of his paresthesias, numbness, and tingling. He reviewed
appellant’s electromyogram study and found that it demonstrated bilateral carpal tunnel
syndrome worse on the right. Dr. Hamilton noted that appellant had thick muscular hands and
wrists that limited his range of motion due to anatomy rather than pathology. He found no thenar
or hyperthenar atrophy and noted that Tinel’s sign was negative. Dr. Hamilton reported that
appellant’s right side two-point discrimination was in the six to seven millimeter range on the
ulnar distribution and the seven to eight millimeter range on the median distribution. Appellant
demonstrated eight millimeter or greater two-point discrimination on the radial and ulnar
borders. On the left side he demonstrated six millimeter two-point discrimination in his small
finger, six to seven millimeter discrimination on the remaining fingers with seven to eight
millimeter two-point discrimination on his thumb.
By decision dated May 2, 2013, OWCP accepted appellant’s claim for bilateral carpal
tunnel syndrome.
Dr. Hamilton performed an open median nerve decompression at the right carpal tunnel
with thenar motor branch exploration on May 28, 2013. He performed an open median nerve
decompression on the left carpal tunnel on July 9, 2013. Appellant returned to full duty on
August 20, 2013.
In a report dated October 18, 2013, Dr. Hamilton noted appellant’s increasingly
symptomatic bilateral long finger triggering. On October 28, 2013 he performed trigger digit
injections. On November 21, 2013 Dr. Hamilton noted that appellant’s symptoms had worsened
and that the injections had not helped.
2

Appellant requested a schedule award on February 10, 2014. In a letter dated
February 19, 2014, OWCP informed him that he was entitled to a schedule award when he
reached maximum medical improvement (MMI) of his accepted condition of bilateral carpal
tunnel syndrome.
Dr. Hamilton completed a report following his February 3, 2014 examination, finding
that appellant had experienced complete resolution of numbness and tingling bilaterally in his
wrists, hands, and digits. Appellant continued to describe global achiness and pain in his hands
with long days at work as well as intermittent symptoms of the left long finger triggering.
Dr. Hamilton examined appellant’s wrists and found negative Tinel’s sign, with no thenar
atrophy, normal strength in the abductor pollicis brevis, and abductor digiti quinti minimi. He
reported appellant’s two-point discrimination as five millimeters on the radial and ulnar borders
of all digits. Dr. Hamilton noted that no triggering was actively identified on the right long
finger, but mild nodularity could be appreciated with deep palpation and tendon excursion.
Appellant’s left long finger demonstrated intermittent trace triggering with deep palpation and
associated nodularity was appreciated in the active range. Dr. Hamilton reported that appellant’s
grip strength on the right side was 46 kilograms and on the left side 41 kilograms in position
number two. He noted that appellant did not wish to undergo operative intervention for his left
long finger trigger digit and was at MMI.
By decision dated April 24, 2014, OWCP denied appellant’s claim for a schedule award
finding that Dr. Hamilton did not provide an impairment rating in accordance with the A.M.A.,
Guides.
In a report dated April 29, 2014, Dr. Paul S. Darby, a physician Board-certified in
occupational medicine, examined appellant to rate his permanent impairment. He noted that
appellant had not regained his preinjury strength, that he complained of pain in both hands that
woke him from sleep, and that his grip strength was lessened. Dr. Darby found a positive Tinel’s
sign at the left wrist, with no dermatomal sensory deficits in either hand. He observed, “His
hands are quite massive. There is no obvious muscle atrophy of the thenar regions. He has 5/5
strength of bilateral thumb opposition…. His gross grip strength is diminished bilaterally
compared to what it should be based on his massive hand size.” Appellant’s QuickDASH score
was 62. Dr. Darby noted that appellant required repeat electrodiagnostic studies prior to an
impairment rating.
Appellant underwent electrodiagnostic studies on May 20, 2014. These revealed that his
distal motor latency on the right median nerve was 5.8 and on the left it was 5.9. Appellant’s
right distal motor latency had improved while his left had worsened. Dr. Kevin J. Jamison, a
Board-certified neurologist, diagnosed moderate bilateral carpal tunnel syndrome and
recommended repeat carpal tunnel releases.
In a report dated July 16, 2014, Dr. Darby applied the A.M.A., Guides to his
electrodiagnostic studies and physical findings. He reported that appellant’s electrodiagnostic
studies showed ongoing delayed distal motor latencies of the bilateral median nerves at the wrists
and bilateral mixed median sensory responses, which were borderline to slightly delayed
bilaterally. Dr. Darby referenced Table 15-232 of the A.M.A., Guides and found that appellant’s
2

A.M.A., Guides, 449, Table 15-23.

3

test findings were grade modifier 1, that his constant bilateral symptoms were grade modifier 3
for history, and based on bilateral weakness appellant had grade modifier 3 for physical findings.
He noted, “The sum of the modifiers is 7 and the averages is 2.33, indicating [g]rade 2 is the
final rating category. The QuickDASH score of 62 corresponds to [g]rade [m]odifier 3 on the
functional scale. Therefore, the default upper extremity impairment of five percent is raised to
six percent because the functional grade modifier is one level higher than the final rating
category.” Dr. Darby concluded that appellant had six percent impairment of his upper
extremities bilaterally.
An OWCP medical adviser reviewed the reports of Drs. Hamilton and Darby on
August 14, 2014. He agreed with Dr. Darby’s method of impairment rating, but stated that he
disagreed with the grade modifier for physical examination which, he noted, affected the final
rating for the right side, but not the left. The medical adviser found that, in accordance with the
A.M.A., Guides, appellant’s grade modifier for test findings was 1, that his grade modifier for
history was 3, bilaterally. He then found that, as appellant had a normal physical examination on
the right, the grade modifier for physical examination was 0 on the right. On the left the medical
adviser found a grade modifier 1 for physical examination based on appellant’s positive Tinel’s
sign. He found a functional scale grade modifier 3 bilaterally. The medical adviser concluded
that on the right appellant’s average grade modifier was 1 for an impairment rating of two
percent, while on the left appellant’s average grade modifier was 2 for an impairment rating of
five percent. He further explained, “Dr. Darby used a grade modifier for physical examination of
3 on both sides based on his perception of grip strength weakness, however, he reported 5/5
strength of individual muscles and no atrophy and he did not measure grip strength.
Dr. Hamilton had previously documented that grip strength was 46 kilograms (101 pounds) on
the right and 41 kilograms (90 pounds) left, which would be considered to be normal.” The
medical adviser noted that, as the functional scale was greater on both sides than the average
grade modifier, the default impairment rating was increased by one percent on both sides.
Therefore, he concluded that appellant had three percent impairment of the right upper extremity
for residuals of median neuropathy carpal tunnel syndrome and six percent impairment of the left
upper extremity. The medical adviser used April 29, 2014 as the date of MMI based on
Dr. Darby’s examination.
By decision dated September 8, 2014, OWCP granted appellant schedule awards for six
percent impairment of the left upper extremity and three percent impairment of the right upper
extremity.
The award ran 28.08 weeks for the period April 29, 2014 MMI to
November 11, 2014.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
3

5 U.S.C. §§ 8101-8193, 8107.

4

20 C.F.R. § 10.404.

4

consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.5
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.6 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history, and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.7
ANALYSIS
Appellant submitted medical evidence from Dr. Hamilton and Dr. Darby regarding the
extent of his permanent impairment for his accepted bilateral carpal tunnel condition. The
medical adviser reviewed these reports and generally agreed with Dr. Darby’s findings and
ratings. Dr. Darby applied the methodology of Table 15-23 of the A.M.A., Guides8 and
reviewed appellant’s electrodiagnostic studies to reach grade modifier 1 based on a sensory or
motor conduction delay. The medical adviser agreed with this rating. Dr. Darby then opined
that appellant had constant bilateral symptoms which resulted in grade modifier 3 for history.
The medical adviser agreed. Both Dr. Darby and the medical adviser agreed that appellant’s
functional scale or QuickDASH score was grade modifier 3 and resulted in an increase in one
percent of the determined impairment ratings.
The disagreement between Dr. Darby and the medical adviser was based on a difference
in determination of appellant’s physical findings. Dr. Darby found that appellant had a grade
modifier 3 based on atrophy of weakness. In his initial report he noted that appellant’s hands
were massive and that his gross grip strength was diminished bilaterally compared to what it
should be based on his massive hand size. However, Dr. Darby did not provide any additional
grip strength measurements and noted that appellant had no obvious muscle atrophy of the thenar
regions. In further defining physical findings, the A.M.A., Guides provide: “To qualify for class
3 by physical findings, there should be constant numbness (history), and no protective
sensation…. There must also be grade 3 or less motor function, or a history of surgical tendon
transfer to restore function. This is almost never seen in peripheral nerve entrapment.”9
5

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
6

A.M.A., Guides 449, Table 15-23.

7

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. Id. at 448-49.
8

Id. at 449, Table 15-23.

9

Id. at 446.

5

The medical adviser disagreed with Dr. Darby’s selection of grade modifier 3 for
physical findings and explained, “Dr. Darby used a grade modifier for physical examination of 3
on both sides based on his perception of grip strength weakness, however, he reported 5/5
strength of individual muscles and no atrophy and he did not measure grip strength.
Dr. Hamilton had previously documented that grip strength was 46 kilograms (101 pounds) on
the right and 41 kilograms (90 pounds) left, which would be considered to be normal.”
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.10 The
Board finds that Dr. Darby did not provide sufficient findings or reasoning to support his
selection of grade modifier 3 for physical findings under Table 15-23 of the A.M.A., Guides.
The medical adviser offered his agreement with the majority of Dr. Darby’s findings and
provided a detailed explanation of why he did not believe that the physical findings grade
modifier was appropriate. He concluded that appellant had grade modifier 2 for physical
findings on the left based on a positive Tinel’s sign and grade modifier 1 for physical findings on
the right due to normal physical findings.
After averaging the grade modifiers for test findings, history, and physical findings, the
medical adviser concluded that on the right appellant’s average grade modifier was 1 for an
impairment rating of two percent, while on the left appellant’s average grade modifier was 2 for
an impairment rating of five percent. He concluded that, as the functional scale was greater on
both sides than the average grade modifier, the default impairment rating was increased by one
percent on both sides, to three on the right and to six on the left.
The Board finds that appellant has no more than three percent impairment of his right
upper extremity and no more than six percent impairment of his left upper extremity for which
he received schedule awards.
On appeal, appellant alleges that as his grip strength was diminished and because of his
large hand-size, he should have received six percent impairment of each upper extremity. For
the reasons set forth above, the Board finds that appellant’s medical evidence is insufficient to
establish this greater impairment rating.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than three percent impairment of his right
upper extremity and six percent impairment of his left upper extremity for which he received
schedule awards.

10

Linda Beale, 57 ECAB 429 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT September 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.11
Issued: March 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

11

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

7

